Case 7:19-cr-00997 Document1 Filed on 08/25/19 in TXSD Page.1 of 1

AO 91 (Rev 8/01) Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

 

UNITED STATES OF AMERICA : .
V. CRIMINAL COMPLAINT
Brenda Yadira GAMEZ-Castaneda :

Case Number: M-14- 2023- om

IAE YOB: 1978

Mexico —
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my .
knowledge and belief. On or about _ August 24, 2019 in Hidalgo County, in

the Southern District of ___ Texas “ ’

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Alamo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

 

in violation of Title . 8 United States Code, Section(s) , 1326 (Felony)
I further state that I am a(n) HSI Special Agent

following facts:

Brenda Yadira GAMEZ-Castaneda was encountered by HSI Special Agents near Alamo, Texas on August 24, 2019. The investigating
agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally
entered the United States at an unknown date at an unknow time. Record checks revealed the defendant was formally
deported/excluded from the United States on May 16, 2011 through San Luis, Arizona. Prior to deportation/exclusion the defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secrétary of Homeland
Security.

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on August 25, 2019.

Continued on the attached sheet and made a part of this complaint: , [_]¥es [x] No-

Submitted by reliable electronic means, swarn to and attested
telephonically per Fed. R. Cr.P.4.1,and probable cause found on: /S/ Fatima B. Alkhatib

 

Signature of Complainant

 

August 25,2019 — 4:4%a —.M.
—-

Juan F. Alanis ‘U.S. Magistrate Judge

 

Name and Title of Judicial Officer

 
